Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1046 Page 1 of 18



 1    QUINN EMANUEL URQUHART & SULLIVAN,
      LLP
 2    Amar L. Thakur (SBN 194025)
      (amarthakur@quinnemanuel.com)
 3    5095 Rancho Quinta Bend
      San Diego, CA 92130
 4    Telephone: (213) 443-3000
      Facsimile: (213) 443-3100
 5
      Jane M. Byrne (NY 2266443)
 6    (janebyrne@quinnemanuel.com)
      Guyon H. Knight (NY 5003108)
 7    (guyonknight@quinnemanuel.com)
      Jonathan E. Feder (NY 5409172)
 8    (jonathanfeder@quinnemanuel.com)
      51 Madison Ave., 22nd Fl.
 9    New York, NY 10010
      Telephone: (212) 849-7000
10    Facsimile: (212) 849-7100
11    Attorneys for Defendant and Counterclaimant
      ALLIED WORLD SURPLUS LINES
12    INSURANCE COMPANY
13
      Counsel continued on next page
14
15                        UNITED STATES DISTRICT COURT

16                      SOUTHERN DISTRICT OF CALIFORNIA

17   AMERICAN CLAIMS                        Case No. 3:18-cv-00925-JLS-MSB
     MANAGEMENT, INC.,
18                                          REDACTED
                    Plaintiff and           JOINT MOTION FOR DETERMINATION
19                  Counterclaim-           OF DISCOVERY DISPUTE
                    Defendant,
20                                          Judge:       Hon. Michael S. Berg
     v.                                     Courtroom:   3rd Floor (Schwartz)
21
     ALLIED WORLD SURPLUS LINES
22   INSURANCE COMPANY (f/k/a
     Darwin Select Insurance Company),
23
                    Defendant and
24                  Counterclaimant.
25
26
27
28
                                                            JOINT MOTION FOR DETERMINATION
                                                                       OF DISCOVERY DISPUTE
                                                                    3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1047 Page 2 of 18



 1   COOLEY LLP                                  BROWN & BROWN, INC.
 2   William V. O’Connor (216650)                Mark E. King (pro hac vice)
     (woconnor@cooley.com)                       Chief Litigation Counsel
 3   Alexander R. Miller (294474)                (MEKing@bbins.com)
 4   (amiller@cooley.com)                        220 South Ridgewood Avenue
     4401 Eastgate Mall                          Daytona Beach, FL 32115
 5   San Diego, CA 92121                         Telephone: (386) 239-5782
 6   Telephone: (858) 550-6000                   Facsimile: (386) 239-5729
     Facsimile: (858) 550-6420
 7
     Gregory Hoffnagle (pro hac vice)
 8   55 Hudson Yards
     New York, NY 10001
 9
     Telephone: (212) 479-6648
10   Facsimile: (212) 479-6275
11   Dane R. Voris (281051)
     (dvoris@cooley.com)
12   500 Boylston Street
13   Boston, MA 02116
     Telephone: (617) 937-2300
14   Facsimile: (617) 937-2400
15   Attorneys for Plaintiff and Counterclaim-
     Defendant AMERICAN CLAIMS
16   MANAGEMENT, INC.
17
18
19
20
21
22
23
24
25
26
27
28
                                                             JOINT MOTION FOR DETERMINATION
                                                                        OF DISCOVERY DISPUTE
                                                                     3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1048 Page 3 of 18



 1         In accordance with Federal Rule of Civil Procedure 26, 34, and 37, Southern
 2   District of California Civil Local Rule 26.1, and this Court’s Civil Chambers Rule IV,
 3   Defendant and Counterclaimant Allied World Surplus Lines Insurance Company
 4   (“Allied World”) and Plaintiff and Counterclaim-Defendant American Claims
 5   Management, Inc. (“ACM”) submit this Joint Motion for Determination of Discovery
 6   Dispute (“Joint Motion”).
 7   I.    ISSUES SUBJECT TO DISPUTE
 8         This Joint Motion raises Allied World’s objections to ACM’s claims of attorney-
 9   client privilege and work product protection as to 17 entries in ACM’s 5,055-entry
10   privilege log. Specifically, this Joint Motion objects to ACM’s withholding of two
11   categories of documents: (1) documents sent by Robert Schraner (the general counsel
12   of ACM’s parent) to Mark King (in-house head of litigation for ACM’s ultimate parent,
13   Brown & Brown) that appear to be copies of a mediation brief and a draft assignment
14   agreement, neither of which are privileged as against Allied World, and (2) documents
15   that were not sent to or from an attorney. 1 Allied World now seeks to compel ACM to
16   produce the non-privileged portions of these documents. Relevant entries from ACM’s
17   privilege log are attached to this motion as Exhibit A to the Declaration of Guyon H.
18   Knight.
19         Allied World raised these objections to ACM in a letter dated June 10, 2019, and
20   on a telephonic meet and confer on June 21, 2019. ACM responded in a letter dated
21   June 28, 2019, but did not remedy the issues Allied World raises in this Joint Motion.
22         A.     Category 1: Documents Sent To Mark King In April 2014
23   Relevant Entries On ACM’s Privilege Log:
24
     1
25      At 4:22 p.m. on July 8, 2019, ACM informed Allied World for the first time that it
     would not oppose Allied World’s motion concerning Category 2, and would produce
26   these documents by July 12, 2019. ACM’s decision was made after Allied World took
     the time and resources to prepare this Joint Motion, and after Allied World allocated its
27   five-page memorandum between these two categories. The Federal Rules permit the
     Court to award expenses if the responding party produces documents only after a motion
28   to compel is filed. See Fed. R. Civ. P. 37(a)(5)(A).
                                                                  JOINT MOTION FOR DETERMINATION
                                                  1.                         OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1049 Page 4 of 18



 1            ACM withheld an April 30, 2014 email from Schraner to King and two
 2   attachments to this email on the basis of attorney-client privilege and the work product
 3   doctrine. The relevant portions of ACM’s privilege log are reproduced below:
 4   Entry   Record   Privilege                               Email                                      Email Sent Date
                                    Custodian    Email To                  Email CC     Email Subject                        Filename
      No.     Type      Type                                  From                                            Time
 5
                      Attorney
 6                      Client
                                                Mark E. King'             Cindy Long'
                      Privilege,                                Bob                    FW: How are things
 7   617       P
                      Attorney
                                   Bob Schraner [MEKing@bbi
                                                              Schraner
                                                                       [CLong@bbins.co
                                                                                            going?
                                                                                                          4/30/2014 19:05 000000308.msg
                                                  ns.com]                     m]
                        Work
 8                     Product
                      Attorney
 9                      Client                                                                                               Cardona v
                      Privilege,                                                                           4/30/2014          Cortes
10   618       A
                      Attorney                                                                               19:05           Mediation
                        Work                                                                                                 Briefs.pdf
11                     Product
                      Attorney
12
                        Client
                                                                                                                               Cortes
                      Privilege,                                                                           4/30/2014
13   619       A                                                                                                            Assignment
                      Attorney                                                                               19:05
                                                                                                                           Agreement.pdf
                        Work
14
                       Product

15   After producing its privilege log, ACM confirmed that Entry 617 was produced in
16   redacted form. (Knight Decl., Ex. H) This Joint Motion challenges only ACM’s
17   withholding of Entries 618-619.
18   Allied World’s Response To Category 1:
19            On June 17, 2019, Allied World responded to these privilege log entries in an
20   email to ACM’s counsel:
21
              I write concerning Entries 617-619 in ACM’s privilege log. The subject
22            line in Entry 617 indicates that the email is a continuation of a chain that
23            is not privileged as against Allied World. Likewise, the attachments to
              this email—based on their titles of “Cardona v. Cortes Mediation
24            Briefs.pdf” and “Cortes Assignment Agreement.pdf”—appear to be
25            documents that were shared with Allied World in addition to Mr. King.
              Even if these documents contain limited portions that are privileged, those
26            portions can be redacted. Please produce these documents.
27
28
                                                                                                JOINT MOTION FOR DETERMINATION
                                                                      2.                                   OF DISCOVERY DISPUTE
                                                                                                        3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1050 Page 5 of 18



 1   Allied World’s Statement Regarding Category 1:
 2         Entries 618 and 619 cannot be withheld in their entirety on the basis of privilege
 3   because it appears they were drafted by counsel retained by Allied World to represent
 4   ACM, meaning that these documents cannot be privileged as against Allied World.
 5   Allied World appointed counsel to represent ACM (a professional third-party claims
 6   handler) after ACM’s client QBE Insurance Corp. (“QBE”) asserted that ACM had
 7   exposed QBE to a bad faith claim by mishandling a policy-limits demand made by
 8   members of the Cardona family who were injured in a car crash caused by a QBE
 9   policyholder, Galdino Cortes. The appointed counsel, Alan Jampol, gave ACM several
10   options for responding to this claim, including attempting to obtain an assignment of
11   Cortes’ right to sue for bad faith. Schraner, who acted for ACM in the handling of this
12   claim, authorized obtaining an assignment. Jampol then prepared a draft assignment
13   agreement, which was later presented to Cortes. The documents withheld in Entries
14   618 and 619 appear to be a draft of Jampol’s assignment agreement, along with a
15   mediation brief that Jampol prepared. These documents are not privileged as against
16   Allied World because ACM, Allied World, and Jampol were in a tripartite attorney-
17   client relationship. (Knight Decl., Ex. J at 143:10-144:6.) Indeed, Jampol provided
18   these documents to Allied World’s claim handler, Brett Arruda, at the time they were
19   drafted. Even if ACM could establish that some portions of the withheld documents
20   are privileged as against Allied World, those portions should be redacted and the
21   remainder of the document produced.
22         Entries 618 and 619 are highly relevant to this dispute. ACM has taken the
23   position in this case that Jampol orchestrated the assignment of Cortes’ right to sue his
24   insurer for bad faith to benefit Allied World, not ACM. (Dkt. 54 (“Am. Compl.”),
25   ¶¶ 29-32.) ACM has also asserted that Jampol was acting under the “direct[ion] and
26   control[] [of] Allied World … as he pursued [this] assignment scheme.” (Id. ¶ 89.) The
27   documents ACM has withheld are evidence that these claims are false. If King was
28   provided with a draft of the Cortes assignment agreement months before it was
                                                                  JOINT MOTION FOR DETERMINATION
                                               3.                            OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1051 Page 6 of 18



 1   presented to Cortes in August 2014, yet permitted the assignment to go forward, that
 2   fact confirms that ACM and its corporate parents did not believe the assignment was
 3   harmful to their interests.
 4         In other circumstances, King had no qualms about overruling Jampol to protect
 5   the interests of ACM and Brown & Brown. For example, at around the same time as
 6   King was apparently provided with a draft of the assignment agreement, Jampol had
 7   requested that Schraner provide QBE Insurance Corp. (Cortes’ insurer) with a copy of
 8   the Allied World policy. Schraner wanted to comply with Jampol’s advice, but “
 9                                                                ” (Knight Decl., Ex. J at
10   148:14-149:2.) Since King was free to reject Jampol’s advice in other facets of this
11   dispute, King certainly could have vetoed the assignment.
12         Finally, the text of the privilege log standing alone is not sufficient for Allied
13   World’s needs. When Schraner was questioned about these entries at his deposition, he
14   declined to provide substantive testimony because “
15                                  ” (Id. at 211:23-215:21.) Only producing the document
16   itself will establish that King was in fact provided with a draft of the assignment
17   agreement months before it was presented to and signed by Cortes.
18   ACM’s Response:
19         On June 28, 2019, ACM responded to Allied World’s request as follows:
20         The document listed at entry 617 contains privileged communications
           between ACM’s attorneys, and the non-privileged portion of the email
21         chain has already been produced. The documents listed at entries 618 and
           619 are email attachments included for the first time in the email chain
22         by ACM’s attorney Robert Schraner.2
23   ACM’s Statement:
24
     2
25     Allied World’s footnote number 1 is unnecessary and misleading. Allied World
     served its joint motion on ACM at 7:36 p.m. EST on Friday, June 28, 2019—the same
26   day that ACM provided Allied World with supplemental descriptions of certain ACM
     privilege log entries pursuant to paragraph 6 of the Privilege Log Order (Doc. No. 43),
27   as requested by Allied World. While Allied World did not meet and confer with ACM
     on these supplemental descriptions before serving its joint motion, ACM nevertheless
28   agreed to produce redacted versions of the Category 2 documents, and notified Allied
     World of its intent to do so within 5 business days.
                                                                  JOINT MOTION FOR DETERMINATION
                                              4.                             OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1052 Page 7 of 18



 1         Entries 618 and 619 are properly withheld because they are email attachments to
 2   a privileged communication between attorney Robert Schraner to attorney Mark King.
 3   There is no dispute that Messrs. Schraner and King acted as attorneys for ACM, and
 4   that the parent email containing the attachments, reflected in entry 617, is privileged.
 5   Instead, Allied World contends that because the attachments may have been originally
 6   drafted by counsel appointed by Allied World to defend ACM, they should not be
 7   privileged as to Allied World.
 8         Allied World’s argument misses the mark. Entries 618 and 619 are protected
 9   by the attorney-client privilege because Mr. King acted as ACM’s attorney, and the
10   attachments were sent as part of a privileged communication. They are also protected
11   under the work product doctrine because the attachments were selected by counsel,
12   and reflect counsel’s mental impressions and legal strategy. There is no legitimate
13   basis for compelling the production of materials attached to an indisputably privileged
14   communication between ACM’s attorneys, especially where ACM has already listed
15   these materials on its privilege log and provided supplemental descriptions of the
16   withheld documents in accordance with paragraph 6 of the ESI Order (Doc. No. 43).
17         B.     Category 2: Communications Without Any Attorney
18   Relevant Entries On ACM’s Privilege Log:
19         Allied World objects to the following Entries on ACM’s privilege log, which
20   ACM claims are privileged in their entirety despite not being sent to or from an attorney:
21      • Allied World objects to communications between Dhara Patel, President of
22        ACM, and Nisha Kobell, an employee for ACM, neither of whom are attorneys:
          Entries 1850-1852, 1908, 2468-2470, 2488, 2489.
23
        • Allied World objects to a communication between Patel and Christine Washburn,
24        an employee at Brown & Brown, neither of whom are attorneys: Entry 1421.
25
        • Allied World objects to a communication between Kobell, and Susan Maltese,
26        an employee of ACM, neither of whom are attorneys: Entry 1854.
27      • Allied World objects to the following documents that non-attorney Patel sent to
          herself: Entries 2052-2055.
28
                                                                   JOINT MOTION FOR DETERMINATION
                                               5.                             OF DISCOVERY DISPUTE
                                                                           3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1053 Page 8 of 18



 1   Allied World’s Response To Category 2:
 2         On June 10, 2019, Allied World responded to these privilege log entries with the
 3   following portion of a letter:
 4
           [N]umerous entries do not have an attorney identified as either sending or
 5         receiving an email, but attorney-client privilege is claimed. See e.g., Log
           Numbers 414, 415, 1850-1852, 1877-1886, 1889, 1908, 1915, 1916,
 6
           2121, 2123, 2127-2129, 2130, 2468, 2469-2476, 2488-2491,2649, 2650,
 7         2652, 2653, 3009-3013, 3352-3352, 3357, 3358 (communication between
           Dhara Patel and Nisha Kobell); 949, 950, 952, 1358, 1359,
 8
           1421(communication between Dhara Patel and Christine Washburn); 371,
 9         1109, 1117, 1127, 1129, 1657, 1658, 1745-1747, 1966, 1967, 2945, 2946,
           2956, 3437, 3438, 3792-3794, 3796, 4228, 4245 (communication between
10
           Dhara Patel and Cindy Long); 1116, 1128, 1660, 1661, 1742-1744, 1749,
11         1755 (communication between Michael Powell and Cindy Long); 1854,
           1855, 1896, 1911, 1912, 1914, 1918, 1920-1922, 1939 (communication
12
           between Susan Maltese and Nisha Kobell); 636, 637, 884 (communication
13         between Amy Bloome and Dhara Patel); 707, 730, 2001, 2002, 2003,
           2973, 2982, 2983, 2988, 2989, 29990, 2997, 2998, 3041, 3042, 3043
14
           (communication between Irina Kranz, Dhara Patel, Scott Marshall, and
15         others). Additionally, Plaintiffs claim many entries are privileged where
           an attorney is only cc’ed on an email. Plaintiffs cannot transform
16
           otherwise non-privileged emails into documents deserving of protection
17         simply by including a lawyer on them. See e.g., Log Numbers 73, 76, 79,
18         87, 90, 93-95, 99, 119, 120, 123, 124, 127, 128, 166, 571, 572, 620, 698,
           700, 706, 721, 722, 723-727, 909, 1429, 1850-1952, 1940, 1941, 1966,
19         2470, 2471, 3437, 3438. Please explain how these documents can be
20         protected by attorney-client privilege, or produce such documents.

21         ***
22
            Plaintiffs claim that numerous privilege log entries are covered by
23         attorney client privilege or the attorney work product doctrine for emails
24         or documents that were not sent to someone else, but are merely an
           individual sending an email or document to his or herself. See, e.g., Log
25         Numbers 709, 714, 1891, 1892, 2052-2055, 2303, 2303, 2305, 2307, 2315,
26         2355, 2553, 3848. Defendants are entitled to any portions of these emails
           or documents that do not contain independent legal advice. Please produce
27         the non-privileged portions of such documents.
28
                                                                  JOINT MOTION FOR DETERMINATION
                                              6.                             OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1054 Page 9 of 18



 1   Allied World’s Statement Regarding Category 2:
 2         As a general matter, communications between non-attorneys are not protected by
 3   the attorney-client privilege. As a result, the communications in Category 2 cannot be
 4   withheld based on this privilege, except to the extent these communications reflect other
 5   privileged communications. It strains credulity to believe that these communications
 6   between and among non-attorneys can be withheld in their entirety on the basis that
 7   they reflect other privileged communications. The non-privileged portions of these
 8   documents must be disclosed.
 9         ACM also cannot use the federal work product doctrine to shield these
10   documents. Even assuming ACM establishes that the Entries in Category 2 were
11   “prepared in anticipation of litigation or for trial,” the documents still must be produced
12   because Allied World has “substantial need” for them and cannot obtain these
13   communications other then by the production of these documents. Fed. R. Civ. P.
14   26(b)(3)(A). Any attorney opinion work product contained in these documents can be
15   redacted and the remainder of the document produced. See Fed. R. Civ. P. 26(b)(3)(B).
16   ACM’s Statement Regarding Category 2:
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    JOINT MOTION FOR DETERMINATION
                                                7.                             OF DISCOVERY DISPUTE
                                                                            3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1055 Page 10 of 18



 1             ALLIED WORLD’S MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          ACM has served a 5,055-entry privilege log that asserts privilege over the
 4   entirety of numerous documents that cannot be privileged in their entirety. First, ACM
 5   withholds documents that were shared with Allied World as part of a tripartite attorney-
 6   client relationship—documents that show ACM’s corporate parent was informed of the
 7   assignment that is central to ACM’s case, yet allowed that assignment to go forward.
 8   Second, ACM is withholding numerous communications that do not involve an
 9   attorney. The nonprivileged portions of all of these documents must be produced.
10   II.    LEGAL STANDARD
11          California’s “attorney-client privilege protects confidential disclosures made by
12   a client to an attorney in order to obtain legal advice.” Chevron Corp. v. E-Tech Int’l,
13   2010 WL 3584520, at *5 (S.D. Cal. Sept. 10, 2010). “Privileges in general are narrowly
14   construed under California law because the privilege withholds relevant information
15   from the fact finder.” Hoot Winc, LLC v. RSM McGladrey Fin. Process Outsourcing,
16   LLC, 2010 WL 2404664, at *1 (S.D. Cal. June 11, 2010). “To qualify for work-product
17   protection, documents must: (1) be prepared in anticipation of litigation or for trial and
18   (2) be prepared by or for another party or by or for that other party’s representative.”
19   Toranto v. Jaffurs, 2018 WL 3546453, at *2 (S.D. Cal. July 24, 2018). “At its core, the
20   work-product doctrine shelters the mental processes of the attorney….” United States
21   v. Christensen, 828 F.3d 763, 805 (9th Cir. 2015) (internal quotation marks omitted).
22   For both the privilege and work product, the party withholding documents bears the
23   burden of proof. See Folz v. Union Pac. R., 2014 WL 2860271, at *4 (S.D. Cal. June
24   23, 2014); Garcia v. City of El Centro, 214 F.R.D. 587, 590 (S.D. Cal. 2003).
25   III.   CATEGORY 1: ENTRIES 618 AND 619 ARE NOT PRIVILEGED AS AGAINST
            ALLIED WORLD
26
            ACM has withheld in their entirety two documents that, based on their title, were
27
     provided to Allied World by Alan Jampol—the attorney whose firm was appointed by
28
                                                                   JOINT MOTION FOR DETERMINATION
                                               8.                             OF DISCOVERY DISPUTE
                                                                           3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1056 Page 11 of 18



 1   Allied World to represent ACM. These documents are not privileged as against Allied
 2   World and must be produced.
 3         For background, in March 2014, in response to QBE’s renewed accusation that
 4   ACM had acted in bad faith in the handling of the Cardonas’ claim, Allied World
 5   appointed the law firm of Jampol Zimet to represent ACM. (Knight Decl., Ex. B.) Marc
 6   Zimet initially handled the representation, but in late March, he handed the matter off
 7   to his partner, Alan Jampol. (Knight Decl., Ex. C; Am. Compl. ¶ 28.) ACM did not
 8   object to Jampol’s representation; indeed, Robert Schraner (the general counsel of
 9   ACM’s immediate corporate parent) testified that
10                                           ” (Knight Decl., Ex. J at 140:21-141:12.)
11         Jampol prepared a memo outlining several options for ACM’s next steps, one of
12   which was to obtain an assignment of Cortes’ right to sue QBE for bad faith. (Knight
13   Decl., Ex. D.) This option would have the effect of cutting off QBE’s liability to Cortes
14   beyond the $30,000 limits of Cortes’ automobile policy, and thus ACM’s potential
15   liability to QBE for any bad faith damages.
16                                                                   . (Knight Decl., Ex. J at
17   163:24-165:10.) Jampol then prepared a draft of an assignment agreement and sent it
18   to Schraner and Allied World’s claim handler, Brett Arruda, for their comments.
19   (Knight Decl., Ex. F.) Schraner reviewed the draft and “                       .” (Knight
20   Decl., Ex. J at 202:3-203:4.) Schraner then
21                                                                 . (Id. at 170:20-171:15.)
22   Schraner “                                     .” (Id. at 175:12-177:7.)
23         A week after Schraner reviewed Jampol’s draft assignment agreement, Jampol
24   attended a mediation in the underlying action brought by the Cardonas against Cortes.
25   (Knight Decl., Ex. G.) Before that mediation, Jampol had prepared a brief outlining the
26   positions of ACM and QBE with respect to whether the Cardonas would be able to
27   obtain bad faith damages from QBE. (Knight Decl., Ex. F.) Like the draft assignment
28   agreement, Jampol shared this brief with both Schraner and Arruda and requested their
                                                                  JOINT MOTION FOR DETERMINATION
                                               9.                            OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1057 Page 12 of 18



 1   comments. (Id.)
 2         While Jampol attended the mediation on April 29, 2014, he was included in an
 3   email chain where he provided his impressions of the progress at the mediation. (Knight
 4   Decl., Ex. H.) On April 30, Schraner forwarded this chain to Mark King, the head of
 5   litigation at Brown & Brown, ACM’s ultimate corporate parent. (Id.) Schraner also
 6   sent King two documents titled “Cardona v Cortes Mediation Briefs.pdf” and
 7   “Cortes Assignment Agreement.pdf,” which ACM has withheld as Entries 618 and 619.
 8         Allied World’s motion to compel Entries 618 and 619 should be granted. First,
 9   these documents are highly relevant. ACM has based its claims against Allied World
10   in large part on the notion that Jampol orchestrated the assignment to benefit Allied
11   World to the detriment of ACM. (Am. Compl. ¶¶ 29-32, 89.) But if King was provided
12   with a draft of the assignment agreement and allowed the assignment to go forward,
13   that would disprove ACM’s theory that the assignment was designed to benefit Allied
14   World more than ACM. After all, King felt free to overrule Jampol’s advice in other
15   matters. When, for example, Jampol requested that Schraner provide QBE with a copy
16   of the Allied World policy, “
17         .” (Knight Decl., Ex. J at 148:14-149:2.) And later, King fired Jampol. (Am.
18   Compl. ¶ 36; Knight Decl. Ex. I.)
19         Second, these withheld documents prepared by Jampol are not privileged as
20   against Allied World. ACM, Allied World, and Jampol were in a tripartite relationship.
21   (Knight Decl., Ex. J 143:10-144:6). “In the insurance context, California courts
22   recognize that when there is a single, common goal shared by an insurer and its insured
23   of minimizing or eliminating liability to a third party[,] a unique tripartite relationship
24   exists among those parties. Within the tripartite relationship, both insurer and the
25   insured have a common interest … and thus, the attorney-client privilege is shared
26   among the insurer, insured, and attorney.” Lincoln Gen. Ins. Co. v. Ryan Mercaldo
27   LLP, 2015 WL 12672142, at *2 (S.D. Cal. July 15, 2015) (internal quotation marks,
28   alteration, and citation omitted). While a conflict between appointed counsel and
                                                                    JOINT MOTION FOR DETERMINATION
                                               10.                             OF DISCOVERY DISPUTE
                                                                            3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1058 Page 13 of 18



 1   policyholder can upset a tripartite relationship, no conflict existed here. Indeed,
 2   Schraner admitted at his deposition that “
 3
 4                                                       .” (Knight Decl., Ex. J at 105:18-
 5   108:7.) In short, ACM and Allied World were both within the scope of a tripartite
 6   privileged relationship with Jampol, and thus ACM cannot withhold otherwise
 7   privileged documents that Jampol prepared.
 8         ACM may argue that the documents Schraner sent to King contain independent
 9   privileged information. The burden is on ACM to prove that portions of these
10   documents are privileged, and even if they are, ACM can easily redact the privileged
11   portions. See Conforto v. Mabus, 2014 WL 3896079, at *8 (S.D. Cal. Aug. 8, 2014)
12   (ordering the production of redacted documents).3
13   IV.   CATEGORY 2: ACM CANNOT WITHHOLD DOCUMENTS WITH NO ATTORNEYS
14         ACM cannot withhold in their entirety documents and communications that were
15   neither sent to nor received from an attorney. “The attorney-client privilege protects
16   the confidentiality of communications between attorney and client made for the purpose
17   of obtaining legal advice.” Hoot, 2010 WL 2404664, at *1 (emphasis added, citations
18   omitted). All of the documents in Category 2 are communications between or among
19   non-attorneys without even copying an attorney, and thus cannot qualify for the
20   privilege on their face. Even if certain portions of these documents reflect attorney
21   advice, ACM would bear the burden of proving that fact. It strains credulity to believe
22   that these documents sent by non-attorneys to other non-attorneys are entirely covered
23
24
     3
25      ACM may rely on the California work product doctrine, but “[f]ederal law, not state
     law, provides the governing law on the scope and extent of the attorney work-product
26   doctrine.” F.D.I.C. v. Fid. & Deposit Co. of Maryland, 196 F.R.D. 375, 381 (S.D. Cal.
     2000). In any event, California’s work product doctrine does not prevent ACM from
27   producing redacted documents that protect any such work product that was not shared
     with Allied World. See, e.g., Ritchie v. Sempra Energy, 2015 WL 12912030, at *16
28   (S.D. Cal. June 11, 2015).
                                                                 JOINT MOTION FOR DETERMINATION
                                             11.                            OF DISCOVERY DISPUTE
                                                                         3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1059 Page 14 of 18



 1   by the privilege or work product doctrine. ACM should therefore produce the non-
 2   privileged portions of these documents.
 3          If ACM claims that these documents are covered in their entirety by the federal
 4   work product doctrine, that doctrine must give way here. Ordinary fact work product
 5   created by a non-attorney must be produced if it is otherwise discoverable, the
 6   requesting party has shown a substantial need for the documents, and the requesting
 7   party cannot obtain equivalent information by other means. See Odyssey Wireless, Inc.
 8   v. Samsung Elecs. Co., 2016 WL 7665898, at *6-7 (S.D. Cal. Sept. 20, 2016). The
 9   information withheld by ACM is only available in these documents and cannot be
10   obtained from third parties or at deposition. See id. Allied World also has a substantial
11   need for these materials. For example, many of the withheld documents were sent to or
12   from Dhara Patel, ACM’s President. Patel testified at her deposition (and will surely
13   do so again at trial) that
14
15
16                  .” (Knight Decl., Ex. K at 164:20-165:5.) Patel’s withheld emails may
17   show that she (and others at ACM) did in fact exercise their own judgment
18   notwithstanding Jampol’s advice. See Witman v. Knight Transp., Inc., 2016 WL
19   9503738, at *2 (S.D. Cal. Apr. 29, 2016) (finding substantial need where withheld
20   materials would be used for impeachment purposes).4           These documents should
21   therefore be produced, at least in redacted form.
22   V.     CONCLUSION
23          ACM should therefore produce the non-privileged portions of these documents.
24
25
26
27   4
       If this Court finds that Allied World has not shown substantial need, it should order
     ACM to supplement its privilege log to provide additional information about the
28   withheld documents so that Allied World can better evaluate ACM’s privilege claims.
                                                                  JOINT MOTION FOR DETERMINATION
                                               12.                           OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1060 Page 15 of 18



 1                   ACM’S MEMORANDUM OF POINTS AND AUTHORITIES
 2         While ACM disputes the relevance and accuracy of the factual background
 3   provided by Allied World above, it is unnecessary for ACM to provide its own counter-
 4   statement because this joint motion raises only a single legal question: Does the
 5   attorney-client privilege or work product doctrine protect attachments to a privileged
 6   email, even assuming those documents would not be independently privileged? Under
 7   California law, the answer is clearly “yes,” so Allied World’s motion to compel must
 8   be denied.
 9   I.    LEGAL STANDARD
10         “[I]n a civil case, state law governs privilege regarding a claim or defense for
11   which state law supplies the rule of decision.” Fed. R. Evid. 501. In California,
12   “information transmitted between a client and his or her lawyer” in confidence during
13   the course of the attorney-client relationship is privileged. Cal. Evid. Code §§ 952, 954.
14   This attorney-client privilege extends to “the entire communication, including its
15   recitation or summary of factual material” that “may be discoverable by some other
16   means.” Costco Wholesale Corp. v. Superior Court, 47 Cal. 4th 725, 736 (2009)
17   (emphasis added).
18         Under the work-product doctrine, “[a] writing that reflects an attorney’s
19   impressions, conclusions, opinions, or legal research or theories is not discoverable
20   under any circumstances,” while any other attorney work-product is only discoverable
21   if “denial of discovery will unfairly prejudice the party seeking discovery in preparing
22   that party’s claim or defense or will result in an injustice.” Cal. Civ. Proc. Code §
23   2018.030; see Ritchie v. Sempra Energy, No. 10CV1513-CAB(KSC), 2015 WL
24   12912030, at *16 n.6 (S.D. Cal. June 11, 2015) (analyzing work-product doctrine under
25   California law).
26   II.   ENTRIES 618 AND 619 ARE ATTORNEY-CLIENT PRIVILEGED
27         As an initial matter, Allied World fails to make the requisite showing that entries
28   618 and 619 are not independently privileged documents. “Once [a] party establishes
                                                                   JOINT MOTION FOR DETERMINATION
                                               13.                            OF DISCOVERY DISPUTE
                                                                           3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1061 Page 16 of 18



 1   facts necessary to support a prima facie claim of privilege, the communication is
 2   presumed to have been made in confidence and the opponent of the claim of privilege
 3   has the burden of proof to establish the communication was not confidential or that the
 4   privilege does not for other reasons apply.” Costco Wholesale Corp., 47 Cal. 4th at 733
 5   (citing Cal. Evid. Code § 917(a)). ACM produced the email listed at entry 617 with
 6   redactions to protect privileged communications between ACM’s counsel. Allied
 7   World does not dispute that the redacted portions of entry 617 are attorney-client
 8   privileged, and that entries 618 and 619 were attached by Mr. Schraner as part of his
 9   privileged communication to Mr. King and Mr. King’s paralegal Cindy Long. Instead,
10   Allied World contends that these documents were likely drafted by counsel appointed
11   by Allied World, and thus, are not independently privileged.
12         Allied World’s argument misses the far more important point. Even if Allied
13   World could meet its burden to establish that entries 618 and 619 are not independently
14   privileged, the California Supreme Court has unequivocally held that the attorney-client
15   privilege attaches to an “entire communication,” “irrespective of whether it includes
16   unprivileged material.” Costco Wholesale Corp., 47 Cal. 4th at 734–35 (emphasis
17   added); see Ritchie, 2015 WL 12912030, at *6 (“California law does not support
18   petitioner’s contention that defendant cannot withhold documents attached to a
19   privilege communication that do not independently qualify for protection under the
20   attorney-client privilege.”). In fact, as the California Supreme Court explained, the
21   attorney-client privilege covers even the “transmission of documents which are
22   available to the public.” Costco Wholesale Corp., 47 Cal. 4th at 734 (internal quotes
23   and citation removed). “[I]t is the actual fact of transmission which merits protection,
24   since discovery of the specific public documents might very well reveal the
25   transmitter’s intended strategy.” Id. (internal quotes and citation omitted). The same
26   rationale applies here.
27         Moreover, the proper procedure in considering privilege is to assess “the
28   dominant purpose of the relationship” between the parties to the communication i.e.,
                                                                    JOINT MOTION FOR DETERMINATION
                                              14.                              OF DISCOVERY DISPUTE
                                                                            3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1062 Page 17 of 18



 1   “whether an attorney-client relationship existed at the time [the] confidential
 2   communication was made.” See Ritchie, 2015 WL 12912030, at *7, 13. Allied World
 3   does not—and cannot—contest that an attorney-client relationship exists between ACM
 4   and its counsel. Entries 618 and 619 are properly withheld as attorney-client privileged
 5   because they are part and parcel of the privileged communication in entry 617.
 6   III.   ENTRIES 618 AND 619 ARE PROTECTED ATTORNEY WORK-PRODUCT
 7          In addition to being attorney-client privileged, entries 618 and 619 are also
 8   protected under the work-product doctrine because they were selected by ACM’s
 9   counsel for attachment to the privileged communication in entry 617, and therefore
10   reflect ACM’s counsel’s “impressions, conclusions, opinions, or legal research or
11   theories.” Cal. Civ. Proc. Code § 2018.030(a). Under California law, such work-
12   product “is not discoverable under any circumstances.” Id.; see Ritchie, 2015 WL
13   12912030, at *16 n.6 (analyzing work-product doctrine under California law). Indeed,
14   the very reason Allied World seeks to compel disclosure of entries 618 and 619 is to
15   supposedly establish that ACM’s attorney Mark King “did not believe the assignment
16   was harmful to [Brown & Brown’s] interests.” This is improper. See, e.g., Sav-On
17   Drugs, Inc. v. Superior Court, 15 Cal. 3d 1, 5 (1975) (“A party’s contention may be the
18   subject of discovery, but not the legal reasoning or theory behind the contention.”).
19          In any event, even documents that do not reflect counsel’s “impressions,
20   conclusions, opinions, or legal research or theories” are only discoverable if “denial of
21   discovery will unfairly prejudice the party seeking discovery in preparing that party’s
22   claim or defense or will result in an injustice.” Cal. Civ. Proc. Code § 2018.030(b).
23   Allied World will not be unfairly prejudiced in preparing its defense nor suffer any
24   injustice based on ACM’s withholding of attachments to a privileged email between
25   ACM’s counsel. To the contrary, what Mr. King thought about any materials sent to
26   him by Mr. Schraner, assuming he ever even received or reviewed them, is clearly
27   privileged, and exactly the type of information the work-product doctrine is intended to
28   protect. See Ritchie, 2015 WL 12912030, at *16 (“The purpose of the work product
                                                                  JOINT MOTION FOR DETERMINATION
                                              15.                            OF DISCOVERY DISPUTE
                                                                          3:18-CV-00925-JLS-MSB
Case 3:18-cv-00925-JLS-MSB Document 73 Filed 07/09/19 PageID.1063 Page 18 of 18



 1   privilege is to . . . ‘Preserve the rights of attorneys to prepare cases for trial with that
 2   degree of privacy necessary to encourage them to prepare their cases thoroughly and to
 3   investigate not only the favorable but the unfavorable aspects of those cases.’”) (quoting
 4   Cal. Code Civ. Proc. § 2018.020).
 5   IV.   CONCLUSION
 6         Allied World’s attempt to compel disclosure of attachments to an email which it
 7   concedes was properly redacted for privilege should be rejected. California law is clear
 8   that the attorney-client privilege attaches to an “entire communication,” “irrespective
 9   of whether it includes unprivileged material.” Costco Wholesale Corp., 47 Cal. 4th at
10   734, 736.     Further, California’s work-product doctrine broadly protects against
11   disclosure of any writing reflecting counsel’s “impressions, conclusions, opinions, or
12   legal research or theories” under any circumstances.            Cal. Civ. Proc. Code §
13   2018.030(a). Accordingly, Allied World’s motion must be denied.
14   Dated:    July 9, 2019                   COOLEY LLP
15
16                                            By: s/William V. O’Connor
                                                 William V. O ‘Connor (216650)
17
                                              Attorneys for Plaintiff and Counterclaim-
18                                            Defendant AMERICAN CLAIMS
                                              MANAGEMENT, INC.
19
     Dated:    July 9, 2019                   QUINN EMANUEL URQUHART &
20                                            SULLIVAN, LLP
21
                                              By: s/Amar L. Thakur
22
                                                 Amar L. Thakur (194025)
23
                                              Attorneys for Defendant and
24                                            Counterclaimant ALLIED WORLD
                                              SURPLUS LINES INSURANCE
25                                            COMPANY
26
27
28
                                                                    JOINT MOTION FOR DETERMINATION
                                                16.                            OF DISCOVERY DISPUTE
                                                                            3:18-CV-00925-JLS-MSB
